EXHIBIT 99.1 Contact:Cathy Kruse Telephone: 701-572-2020 Ext. 1 cathy@georesourcesinc.com FOR IMMEDIATE RELEASE GeoResources, Inc. Reports Year End 2011 Proved Reserves, Fourth Quarter Production and Provides an Update on Operations Reports Proved Reserve Growth of 22% and Fourth Quarter Production of 6,116 boe/d Houston, Texas, March 6, 2012 – GeoResources, Inc. (NASDAQ: GEOI), today announced its year end 2011 proved reserves, and its fourth quarter and full year 2011 production results.The company also provided an operational update and issued revised capital expenditure and production guidance for 2012. SEC Proved Reserve Highlights(1) · Proved reserves totaled 29.2 Mmboe at January 1, 2012, a 22% growth rate over January 1, 2011. · Proved oil reserves grew 37% from prior year levels and accounted for 67% of total proved reserves at January 1, 2012, up from 60% in the prior year. · The proved PV-10 totaled $615 million at January 1, 2012, a 63% growth rate over prior year. · The Company’s reserve replacement ratio from acquisitions and drilling was 340%(2) for the year ended December 31, 2011. Proved Reserve Summary - January 1, 2012 SEC Pricing(1) Oil Gas Combined % of Total PV-10 % of Total (Mbbl) (Mmcf) (Mboe) Proved ($000s) PV-10 PDP 55% 61% PDNP 14% 18% PUD 30% 21% Total Proved % of Total 67% 33% Based on January 1, 2012 proved reserves as prepared by Cawley, Gillespie & Associates, Inc. in accordance with SEC Guidelines. Prices of $96.19 per barrel of oil and $4.11 per MMBTU before applicable deductions.PV-10 data is pre-tax. Calculated as proved reserve additions from drilling and acquisitions in 2011 divided by total production for the year. Year End and Fourth Quarter 2011 Production Highlights · Combined oil and gas production for 2011 averaged 5,270 boe/d (64% oil), a 4% increase over 2010. · Oil production averaged 3,349 bbl/d for the year, a 15% increase over 2010. · Combined oil and gas production averaged 6,116 boe/d in the fourth quarter of 2011 (67% oil), a 20% increase over the fourth quarter 2010 and a 10% increase over the third quarter 2011. · Oil production averaged 4,084 bbl/d in the quarter, a 34% increase over the fourth quarter 2010 and a 13% increase over the third quarter 2011. Production Summary Three Mos. Ended Dec. 31, Twelve Mos. Ended Dec. 31, ∆ % ∆ % Oil Production (Mbbls) 34% 15% Gas Production (MMcf) -1% -12% Total Production (MBOE) 20% 4% Oil Production (Bbls/d) 34% 15% Gas Production (Mcf/d) -1% -12% Average Daily Production (Boe/d) 20% 4% Production by Area GeoResources continued to add oil-rich production in the fourth quarter of 2011 primarily driven by development drilling in its Bakken project area as well as oily Austin Chalk drilling.Net production in the Company’s Eagle Ford project area declined in the fourth quarter as no new wells were completed during the quarter. As indicated in the Operational Update section below, the Company has recently completed four new wells in this project area and it is expected to be a significant growth area for GeoResources in 2012.The table below provides a summary of daily production by project area for the fourth quarter of 2011 compared to the third quarter of 2011. Average Historical Daily Production Rates - For Full Indicated Quarter 4Q 2011 3Q 2011 Rate (Boe/d) % Oil Rate (Boe/d) % Oil % Growth Bakken 93% 92% 26% Eagle Ford 94% 98% -37% Austin Chalk 26% 20% 13% Other 80% 72% 3% Total 67% 65% 10% Operational Update Bakken Shale Properties Consistent with its strategy to expand in the Bakken, the Company has added to its acreage position in this area in recent months.Accordingly, GeoResources now has approximately 54,700 net acres in the Bakken trend across four project areas. Williams County Project Area (Northwest Williams County, ND) - In its Williams County project area the Company currently has approximately 27,800 net acres, most of which is operated by the Company.The Company has two drilling rigs running in this project area and a third rig is expected to be added in the second quarter of 2012.After the third rig begins operations, the Company plans to maintain a two-rig program in its Williams County project area and use one rig primarily in its Eastern Montana project area.Year to date 2012 the Company has completed five gross wells in its Williams County project area.The Company also has three additional wells that are waiting on completion in addition to two wells currently being drilled.The Company plans to spud between 20 and 24 gross wells in this project area in 2012. Eastern Montana Project Area (Roosevelt and Richland Counties, MT) - In its Eastern Montana project area the Company currently has approximately 12,900 net acres, 9,400 of which are operated by the Company.The Company plans to utilize one drilling rig in this project area beginning in the second quarter of 2012.In addition to Bakken drilling in eastern Montana, this rig will also be used to drill other conventional prospects in eastern Montana in addition to potentially being used to farm into third party operated Bakken wells in the region.The Company plans to spud three to five gross Bakken wells in this project area in 2012. Mountrail County Project Area (Primarily Mountrail County, ND) - In its Mountrail County project area the Company currently has approximately 9,700 net non-operated acres.This area continues to be actively developed by Slawson Exploration Company, Inc. who is currently running three to four rigs in this project area.The Company plans to participate in 36 to 46 gross wells in this project area in 2012 with Slawson and 10 to 14 wells with other operators. McKenzie Line Project Area (McKenzie and Southern Williams Counties, ND) – This is a new project area in which the Company currently holds approximately 4,300 primarily non-operated net acres, of which 3,600 net acres in this project area were acquired from US Energy Corp. in January, 2012 for approximately $12.7 million.This acreage is primarily operated by Zavanna, LLC who has already drilled one well in 2012 which is waiting on completion with a second well drilling.The Company expects six to eight gross wells to be spud in this project area in 2012. Eagle Ford Shale Properties GeoResources has approximately 23,600 net acres under lease in its operated Eagle Ford project area located in southwest Fayette and northeast Gonzales counties in Texas.At present, the Company has two drilling rigs working in its Eagle Ford project area and plans to add a third rig to this area in the second half of 2012. Year to date 2012 the Company has completed four gross wells in its Eagle Ford project area.These four wells were completed using a revised fracture stimulation design as compared to the Company’s first three wells drilled in the Eagle Ford.Two of these wells are currently flowing back after frac while the other two wells are currently on production.The two wells that are on production include the Peebles #1H (39.8% W.I.) in Fayette County which averaged 436 boe/d over its first 30 days of production and the Newtonville #1H (55.0% W.I.) in Gonzales County which averaged 550 boe/d over its first 23 days of production.The Company also has additional wells that are currently being frac’d and one well that is waiting on completion.Finally, two additional wells are currently being drilled.The Company plans to spud between 20 and 24 gross wells in this project area in 2012. Austin Chalk Acquisition In February 2012, the Company closed on a $40.4 million acquisition (subject to customary purchase price adjustments) of producing Austin Chalk properties in the Brookeland Field area of east Texas from an unaffiliated third-party effective January 1, 2012.The Company-prepared estimates of total proved reserves using SEC pricing are 2.5 Mmboe (80% proved developed). Approximately 52% of the proved reserves are oil and natural gas liquids (NGLs).The properties averaged 914 boe/d of net production in December 2011 being 24% oil, 28% NGLs and 48% residue gas.This acquisition includes approximately 170,000 net acres, which are mostly held by production.GeoResources believes multiple additional drilling opportunities exist across this acreage position.The Company continues to view the liquids-rich areas of the Austin Chalk as a focus area and therefore will continue to pursue both drilling and acquisition opportunities across this trend. The Company plans to provide a more thorough update of first quarter 2012 drilling activities across all of its major project areas in early April 2012. Updated 2012 Production and Capital Guidance The Company is revising its 2012 full year production guidance upward to range between 7,300 and 8,300 boe/d (65% to 70% oil) to account for its updated drilling plan and recent acquisitions.Our previous guidance was between 6,500 and 7,500 boe/d. As seen in the table below, the Company has also revised its 2012 capital expenditure guidance to account for recent acquisitions, updated 2012 drilling plans and updated well cost estimates. 2012 Capital Expenditure Guidance ($ in Millions) Low High Notes Bakken (Williams County Project Area) $
